THE THIRTEENTH COURT OF APPEALS

                                    13-22-00136-CV


             Spitzer Industries, Inc., Curtis Kelly, Inc., and Luis Galeano
                                            v.
 Jesus Mendoza Cabrera, as Representative of the Estate of Isidro Mendoza Cabrera,
  Isidro Mendoza, Esperanza Cabrera, and Wendy Andrade, as Next Friend of M.A.,
                                        a minor


                                   On Appeal from the
                    107th District Court of Cameron County, Texas
                       Trial Court Cause No. 2019-DCL-04917


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appellants’ petition for permissive interlocutory appeal, concludes that appellants have

not shown their entitlement to permissive interlocutory appeal. Accordingly, the petition

for permissive interlocutory appeal is DENIED in accordance with its opinion. Costs of

the appeal are adjudged against appellants.

      We further order this decision certified below for observance.

July 7, 2022